IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WARREN EVANS,                               : No. 50 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MARK GARMAN,                                :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the” Writ of Habeas Corpus” is DENIED.